May 27, 2005


Mr. Shawn Casey
Law Office of Shawn Casey
5433 Westheimer, Suite 920
Houston, TX 77056-5375
Ms. Ingrid Philipson
550 Post Oak Blvd,  Suite 350
Houston, TX 77027

RE:   Case Number:  04-1044
      Court of Appeals Number:  01-04-01179-CV
      Trial Court Number:  99-24073

Style:      IN RE  JIM GAWERC

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court grants the petition for writ of habeas  corpus  and
orders relator discharged in the above-referenced cause.  See  enclosed  per
curiam opinion.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Sheriff Tommy      |
|   |Thomas             |
|   |Mr. Charles        |
|   |Bacarisse          |
|   |Ms. Margie Thompson|